UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-09327 UNIVERSAL DETECTION TECHNOLOGY (Exact name of registrant as specified in its charter) California 95-2746949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 340 North Camden Drive, Suite 302 Beverly Hills, California (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 248-3655 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the Registrant's classes of common stock as of the latest practicable date: As of November 16, 2012, there were 1,224,732 shares of common stock outstanding. FORM 10-Q INDEX Page No. PART I. Financial Information Item 1. Financial Statements (unaudited) : 3 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. Other Information 22 Item 1. Legal Proceedings 22 Item 1A Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 (UNAUDITED) As of September 30, 2012 December 31, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts Receivable,net Other Receivable - Inventory Total current assets Deposits Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable, trade $ $ Accrued liabilities Unearned revenue Accrued payroll - officers Notes payable - related party - Notes payable Accrued interest expense Total current liabilities Long term notes payable Total liabilities STOCKHOLDERS' DEFICIT: Preferred stock, $.01 par value, 20,000,000 shares authorized, -0- issued and outstanding - - Common stock, no par value, 20,000,000,000 shares authorized, 1,023,954and 382,951 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited consolidated condensed financial statements. 3 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the nine months ended September 30, REVENUE, NET $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Marketing Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Other income - Loss on settlement of debt ) ) Total other expenses ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED: $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Weighted average number of dilutive securities has not been calculated as the effect of dilutive securities would be anti-dilutive See accompanying notes to the unaudited consolidated condensed financial statements. 4 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the three months ended September 30, REVENUE, NET $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Marketing - Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense ) ) Other income - Loss on settlement of debt - ) Total other expenses ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE - BASIC AND DILUTED: $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Weighted average number of dilutive securities has not been calculated as the effect of dilutive securities would be anti-dilutive See accompanying notes to the unaudited consolidated condensed financial statements. 5 UNIVERSAL DETECTION TECHNOLOGY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) For the nine months ended September 30, CASH
